Appellant insists that because he complained of the refusal of the court to give his requested charges 1 and 5 in his motion for new trial, that this should be held by us tantamount to an exception taken at the proper time to the refusal to give such special charges. The law seems well settled against appellant on this proposition. We think the complaint at our upholding the action of the court in admitting the evidence made the subject of bill of exception No. 1, was properly disposed of in our original opinion.
The motion for rehearing will be overruled.
Overruled.